Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                                UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

       Terry Hubbard,                           Case No.
               Plaintiff,
                                                   Complaint For Damages And
         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
       Daniel V. Abarca;                        Act; Unruh Civil Rights Act
          Maria D. Hernandez;
       Endless One Corporation, a
          California Corporation; and Does 1-
       10,
               Defendants.

           Plaintiff Terry Hubbard complains of Daniel V. Abarca; Maria D.
   Hernandez; Endless One Corporation, a California Corporation; and Does 1-
   10 (“Defendants”), and alleges as follows:


              PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is

      substantially limited in his ability to walk. He suffers from cerebral palsy and

      uses a wheelchair for mobility.

          2. Defendants Daniel V. Abarca and Maria D. Hernandez owned the real

                                             
                                              
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 2 of 8 Page ID #:2
      

    property located at or about 114 N. Acacia Avenue, Compton, California, in
    December 2018.
        3. Defendants Daniel V. Abarca and Maria D. Hernandez own the real
    property located at or about 114 N. Acacia Avenue, Compton, California,
    currently.
        4. Defendant Endless One Corporation owned the Super Bargain store
    located at or about 114 N. Acacia Avenue, Compton, California, in December
    2018.
        5. Defendant Endless One Corporation owns the Super Bargain store
   (“Store”) located at or about 114 N. Acacia Avenue, Compton, California,
   currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of


                                              
                                               
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 3 of 8 Page ID #:3
      

    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Store in December 2018 to shop.
        11.The Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Store.
       13.Although there were shelves and merchandise aisles open to customers
   for shopping, the paths of travel in and throughout these merchandise aisles
   were not accessible because the defendants had a practice of placing
   merchandise and merchandise display on the route of travel restricting
   passage to less than 36 inches in width.
       14.In fact, the narrowest pathway is about 15 inches wide. This is simply
   too narrow for plaintiff.
       15.Transaction counters are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Store.
       16.The transaction counters at the Store were more than 36 inches in
   height. In fact, one of the transaction counters was 42 inches high. A second
   counter was 45 inches in height.
       17.There was no lowered, 36 inch portion of the transaction counters at the
   Store for use by persons in wheelchairs.
       18.Currently, the transaction counters at the Store are more than 36 inches
   in height.


                                                
                                                 
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 4 of 8 Page ID #:4
      

        19.Currently, there is no lowered, 36 inch portion of the transaction
    counters at the Store for use by persons in wheelchairs.
        20.Plaintiff personally encountered these barriers.
        21.These inaccessible conditions denied the plaintiff full and equal access
    and caused him difficulty, discomfort, and embarrassment.
        22.Plaintiff plans to return and patronize the Store but is deterred from
    visiting until the defendants remove the barriers.
        23.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
   disabilities.
       24.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       25.One common barrier removal project is modifying transaction counters
   to make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       26.Plaintiff is deterred from returning and patronizing the Store because of
   his knowledge of the barriers that exist. Plaintiff will, nonetheless, return to
   assess ongoing compliance with the ADA and will return to patronize the Store
   as a customer once the barriers are removed.
       27.Given the obvious and blatant nature of the violations and barriers
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the Complaint to provide proper notice regarding the scope of this


                                                
                                                 
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 5 of 8 Page ID #:5
      

    lawsuit once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
       28.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       29.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,     or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the


                                               
                                                
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 6 of 8 Page ID #:6
      

                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        30.The minimum clear width of an accessible route shall be 36 inches.
    2010 Standards § 403.5.1.
       31.Here, the failure to provide accessible paths of travel inside the Store is
   a violation of the ADA.
       32.Under the 2010 Standards, where the approach to the sales or service
   counter is a parallel approach, such as in this case, there must be a portion of
   the sales counter that is no higher than 36 inches above the floor and 36 inches
   in width and must extend the same depth as the rest of the sales or service
   counter top. 2010 Standards § 904.4 & 904.4.1.
       33.Here, no such accessible counter has been provided in violation of the
   ADA.
       34.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       35.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.
       36.Given its location and options, plaintiff will continue to desire to
   patronize the Store but he has been and will continue to be discriminated
   against due to the lack of accessible facilities and, therefore, seeks injunctive
   relief to the barriers.



                                               
                                                
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 7 of 8 Page ID #:7
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        37.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       38.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       39.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       40.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
Case 2:19-cv-00069-JAK-JPR Document 1 Filed 01/04/19 Page 8 of 8 Page ID #:8
      

        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: December 31, 2018               CENTER FOR DISABILITY ACCESS
 
 
                                       By:
                                     _______________________________
                                          Chris Carson, Esq.
                                             Attorney for plaintiff




















                                             
                                              
      Complaint
      
